      Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DOMINICK MOORE,

                              Petitioner,
       v.                                                       9:20-CV-0012
                                                                (DNH)

MARY VANN, Superintendent,

                              Respondent.


APPEARANCES:                                                    OF COUNSEL:

DOMINICK MOORE
Petitioner, pro se
17-A-4676
Marcy Correctional Facility
P.O. Box 3600
Marcy, NY 13403

HON. LETITIA JAMES                                              HANNAH S. LONG, ESQ.
Attorney for Respondent                                         Assistant Attorney General
Office of the Attorney General
28 Liberty Street
New York, New York 10005

DAVID N. HURD
United States District Judge

                                      DECISION and ORDER

I. INTRODUCTION

       Pro se petitioner Dominick Moore ("Moore" or "petitioner") seeks federal habeas relief

pursuant to 28 U.S.C. § 2254. Dkt. No. 1, Petition (" Pet."); Dkt. No. 1-1, Exhibits ("Ex."); Dkt.

No. 4, Affirmation. Upon request, respondent was granted permission to move to dismiss the

petition on threshold grounds other than untimeliness. Dkt. No. 12, Letter Request; Dkt. No.

13, Text Order; Dkt. No. 22-1; Affirmation and Exhibits in Support; Dkt. No. 22-2,
       Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 2 of 12




Memorandum of Law in Support ("Resp. Mem."). Moore did not file a reply; however, he has

inquired into the status of the petition. Dkt. No. 24, Status Inquiry.

II. BACKGROUND

       A. Criminal Conviction

       Petitioner challenges a 2017 judgment of conviction in Oneida County, upon his guilty

plea, of second degree criminal possession of a weapon. Pet. at 1.

       On January 22, 2017, two officers, DeMarco and Bruzzese, were driving in a marked

patrol car when Bruzzese recognized the petitioner. Dkt. No. 22-1 at 35-36. Bruzzese knew

petitioner from previous law enforcement contacts and he recalled that there was an active

Utica City Court Bench Warrant, dated January 23, 2017, issued for petitioner's arrest. Id. at

5, 36. Bruzzese confirmed the outstanding warrant via the police department's computerized

record keeping system, and both officers approached petitioner and asked him to present

identification. Id. at 26-27, 36-37. When petitioner fled, the officers chased and

apprehended him, and, upon searching him, found a loaded semi-automatic handgun in the

pocket of an outer garment he was wearing. Id. at 37.

       On March 9, 2017, petitioner was indicted for Second and Third Degree Criminal

Possession of a Weapon and Criminal Possession of a Firearm. Dkt. No. 22-1 at 7-8. In a

counseled motion, petitioner sought suppression of the gun seized from him. Dkt. No. 22-1

at 17-19. Specifically, petitioner argued the seizure was in violation of the Fourth

Amendment because the officers obtained the evidence without a warrant or any probable

cause. Id. at 18. Petitioner alleged that he had no interaction with either DeMarco or

Bruzzese in the past; therefore, neither officer could claim that they recognized petitioner



                                                2
      Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 3 of 12




from prior dealings with law enforcement. Id. at 18, 27, 31. In sum, petitioner contended that

the officers used the gun as a post-hoc justification for probable cause for an otherwise

unlawful stop and seizure. Id. at 63.

       On August 16, 2017, a Mapp suppression hearing was conducted in Oneida County

Court. Dkt. No. 22-1 at 67-108. On August 18, 2017, the court issued an order denying

petitioner's suppression motion. Id. at 34-40. Specifically, the County Court credited

Bruzzese's testimony that he recognized petitioner, and confirmed the existence of an

outstanding warrant. Id. at 39-40. This gave the officers authorization to approach and

question petitioner. Id. Once petitioner's identity was confirmed, the officers had probable

cause to arrest petitioner and search him. Id. at 40. Because the "subsequent seizure of the

handgun was . . . pursuant to a valid search incident to that arrest," the evidence was lawfully

seized and admissible for trial. Id.

       On September 12, 2017, petitioner entered a guilty plea. Dkt. No. 22-1 at 109-31.

During the plea, petitioner stated he understood the proceeding s, was not under the

influence of drugs or alcohol, acknowledged the trial rights he was forfeiting, and agreed to

waive his right to appeal. Id. at 123-27. Petitioner allocuted to the f acts of the crime and the

court accepted the plea. Id. at 127-30. On November 9, 2017, petitioner was sentenced to

five years' imprisonment and five years' post-release supervision. Id. at 132-35.

       B. Unperfected Direct Appeal

       Seven months after sentencing, on June 1, 2018, petitioner asked the Fourth

Department for an extension of time to file a late notice of appeal in a counseled

application. Dkt. No. 22-1 at 44.



                                                3
       Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 4 of 12



       On October 29, 2018, the Fourth Department issued an order conditionally granting

petitioner's motion to extend the time to file his direct appeal contingent upon petitioner

serving the notice of appeal on the People on or before November 28, 2018. Id. at 48-49.

       In a pro se letter, petitioner indicated to the Appellate Div ision that he served a proof

of service on the District Attorney's Office; however, the letter was undated and did not

include a copy of the proof of service. Id. at 52. A Fourth Department Clerk's Office staff

member informed respondent's counsel "that she was unable to locate proof of service by

[petitioner] in compliance with the condition stated in the Fourth Department's order deeming

his notice of appeal timely." Id. at 3.

       On April 9, 2019, petitioner presented the Fourth Departm ent with a motion for bail

and stated his intention to continue his direct appeal. Dkt. No. 22-1 at 51-54. On May 19,

2019, the Fourth Department denied petitioner's motion for bail; however, the Appellate

Division did not make any ruling on the status of petitioner's direct appeal. Id. at 58. In sum,

"[o]n multiple occasions from February to May of this year, staff members of the Fourth

Department Clerk's Office advised [counsel for respondent] . . . that petitioner's direct appeal

remained unperfected, that counsel had not yet been assigned, and that there had been no

motion to dismiss the appeal." Id. at 3.

       C. State Collateral Attacks

       On June 19, 2018, petitioner filed a motion to vacate his conviction pursuant to New

York Criminal Procedure Law ("CPL") § 440.10 ("440 motion"). Ex. at 10, 13, 17. Petitioner

argued he was entitled to relief because (1) "material evidence adduced by the people at a

trial resulting in the judgment was procured in violation of the [petitioner's] rights under the

constitution of this state or of the United States," and (2) "the judgment was obtained in

                                                 4
       Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 5 of 12



violation of one of his constitutional rights[.]" Id. at 4.

       On July 6, 2018, the county court denied petitioner’s 440 motion holding that "the very

limited and grossly inaccurate sworn allegations set forth in [petitioner's] papers do not

support his self-serving and conclusory claim that the judgment of conviction in this matter

was obtained in violation of his constitutional rights." Id. at 6.

       Petitioner then moved to reargue the county court's denial of his 440 motion. Ex. at 9-

10. On August 21, 2018, the court denied petitioner's m otion because "[t]he Criminal

Procedure Law does not provide for reargument following denial of a [440] motion . . .

[instead, petitioner's] remedy is to seek permission for leave to appeal the denial of his

motion from the Appellate Division, Fourth Department." Id. at 10. No application for leave

to appeal was filed.

       Instead, on September 14, 2018, petitioner filed a motion to dismiss and vacate his

judgment pursuant to the New York Civil Practice Law and Rules ("CPLR") § 3211. Ex. at

12-14. The motion was dismissed. Id. at 13-14. Specifically, the county court held that

petitioner's "reliance on the CPLR to collaterally attack [his] judgment of conviction in a

criminal case [wa]s misplaced." Id. at 13. This is because the CPLR does not apply to

criminal actions and proceedings, New York's Criminal Procedure Law does instead. Id. at

14.

       Petitioner again moved to reargue the county court's denial of his motion to dismiss,

this time pursuant to CPLR § 2221(d). Ex. at 16-22. Petitioner alleged that his due process

rights were violated because his previous motion to dismiss was denied "based upon

reasons other than the validity of his claims[.]" Id. at 18.

       The court denied petitioner's motion, emphasizing that there was no merit to his

                                                   5
       Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 6 of 12



claims and that, although several of his prior motions were inappropriately filed, the merits of

each motion had been considered and discussed in the court's orders. Id. at 18-21. The

court again informed petitioner that the appropriate procedural vehicle to pursue further

remedies was an application for leave to appeal to the Fourth Department. Id. at 21.

Moreover, the court "prohibited [petitioner] from filing any further pro-se motions to vacate the

judgment of conviction, or to reargue the denial of such a motion, without first seeking leave

to do so from th[e county c]ourt[.]" Id. at 22.

III. THE PETITION

       Petitioner contends that he is entitled to f ederal habeas relief on the following

grounds: (1) his arrest and subsequent indictment were unlawful because the bench warrant

upon which it was based was improperly issued, (Pet. at 5-6); (2) he was twice prosecuted

for the same misdemeanor charge, which ultimately resulted in the issuance of the bench

warrant, which he had previously resolved by paying a fine (id. at 7-8); (3) the trial court erred

in deciding to suppress evidence from petitioner's arrest which would have demonstrated that

the arrest was without probable cause (id. at 8-9); and (4) petitioner was subjected to

inconsistent sentencing (id. at 10-11).

IV. DISCUSSION

       An application for a writ of habeas corpus may not be granted until a petitioner has

exhausted all remedies available in state court unless "there is an absence of available State

corrective process" or "circumstances exist that render such process ineffective to protect the

rights of the applicant." 28 U.S.C. § 2254(b)(1)(A), (B)(i), (ii).

       To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court

                                                  6
      Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 7 of 12



prior to raising them in a federal habeas corpus petition. O'Sullivan v. Boerckel, 526 U.S.

838, 845 (1999). Substantive exhaustion requires that a petitioner "fairly present" each claim

for habeas relief in "each appropriate state court (including a state supreme court with

powers of discretionary review), thereby alerting that court to the federal nature of the

claim." Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words,

petitioner "must give the state courts one full opportunity to resolve any constitutional issues

by invoking one complete round of the State's established appellate review

process." O'Sullivan, 526 U.S. at 845.

       Exhaustion requirements are slightly different for those claims which are

records-based versus those that are not.

            In New York, to invoke one complete round of the State’s
            established appellate review process, for claims that are on the
            record, a criminal defendant must first appeal his or her conviction
            to the Appellate Division, and then must seek further review of that
            conviction by applying to the Court of Appeals for a certificate
            granting leave to appeal.

Campos v. Smith, No. 1:15-CV-6580, 2017 WL 1025850, at *2 (E.D.N.Y. Mar. 15, 2017)

(citing Galdamez v. Keane, 394 F.3d 68, 74 (2d Cir. 2005) (internal quotation marks

omitted). "Appellate Division rules provide that an unperfected criminal appeal is deemed

abandoned in all cases where no application has been made . . . within nine months of the

date of the notice of appeal unless the time to perfect shall have been extended[.]" Id., 2017

WL 1025850, at *3 (internal quotation marks and citations omitted).

       Where an extension has been granted, but the appeal still not perfected, "petitioner's

judgment will only be considered final thirty days after the Appellate Division dismissed the

appeal as abandoned and if petitioner does not seek leave to appeal to the New York Court


                                                7
        Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 8 of 12



of Appeals." Id. (internal quotation marks and citations omitted).

        Any motion for dismissal, made either by the court or prosecution, must give the

petitioner notice and an opportunity to be heard. CPL § 470.60 (providing in pertinent part

that "[a]t any time after an appeal has been taken and bef ore determination thereof, . . . upon

motion of the respondent or [Court], [may] dismiss such appeal . . . [however s]uch motion

must be made upon reasonable notice to the appellant and opportunity to be heard.").

        It is important to note that "no court in this Circuit has ever held that an unperfected

appeal, which has not been formally dismissed by the state court, can be deemed a 'final

judgement' for habeas corpus purposes." Best v. New York City Police Dept. Sex Offender

Unit, No. 1:20-CV-2382, 2020 W L 2933441, at *3 (E.D.N.Y. June 3, 2020). 1

        Conversely, if the claims are outside the record, a petitioner can "exhaust them by

bringing a motion to vacate the judgment in the trial court under C[PL] § 440.10, and then by

seeking leave to appeal to the Appellate Division is the petitioner receives an adverse

ruling." Campos, 2017 WL 1025850, at *2 (citing CPL § 450.15(1)). Without seeking leave

to appeal, the claim is not properly exhausted. Id. "There is no time limit within which an

individual must bring a § 440.10 motion." Id. (citing CPL § 440.10(1)).

        Here, petitioner has challenged (1) the underlying proceedings resulting in the warrant

which led to his arrest; (2) his actual arrest; (3) the suppression hearing; and (4) his

sentencing. None of these matters have been presented to the highest state courts able to

consider them. Petitioner's direct appeal – during which he can arguably challenge the


        1
           The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), enacted on April 24, 1996,
established a one-year statute of limitations for prisoners to seek federal review of their state court criminal
convictions. 28 U.S.C. § 2244(d)(1). The one-year period generally begins to run from the date on which the state
criminal conviction became final by the conclusion of direct review or by the expiration of the time to seek direct
review. 28 U.S.C. § 2244(d)(1)(A); Gonzalez v. Thaler, 565 U.S. 134, 149-50 & n.9 (2012).

                                                        8
        Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 9 of 12



validity of his appeal waiver, suppression, and sentencing issues – is unperfected. See

CPL § 710.70 (indicating that an order denying a suppression motion "may be reviewed upon

an appeal . . . notwithstanding the fact that such judgment is entered upon a plea of guilty.");

People v. Thomas, 34 N.Y.3d 545, 557-67 (explaining that "a waiver of the right to appeal is

not an absolute bar to the taking of a first-tier direct appeal," and that "Appellate courts have

an integral role in reviewing the validity of appeal waivers[.]").

        However, petitioner has the means to further present these claims. He can make a

motion to the Fourth Department seeking an additional extension and explaining the

inconsistency between the letter that he wrote to the court, indicating that he had filed a

Notice of Appeal, and the court's records, which indicate no correspondence was received.

Campos, 2017 WL 1025850, at *3.

        The state courts have not yet had the ability to do their essential task in evaluating

these claims. They must be given the opportunity to do so. See Diguglielmo v. Senkowski,

42 F. App'x. 492, 496 (2d Cir. 2002) (summary order) ("[B]ecause the New York Court of

Appeals has not yet had an opportunity to address DiGuglielmo's federal claims, comity

requires that we allow that court an opportunity to do so. Accordingly, we dismiss

DiGuglielmo's petition without prejudice. This will allow DiGuglielmo to pursue any

procedural options available to him in New York state court, and then take whatever steps

may be appropriate to return to federal court if necessary.") (footnote omitted).2

        There is no basis on the record before this Court to conclude that there is an absence



        2
            The Court notes that if petitioner's claims are unsuccessful in state court, a subsequent habeas petition
should not run afoul of the "second or successive petition" limitations because this petition is being dismissed for
failure to exhaust and not on the merits. Burton v. Stewart, 549 U.S. 147, 155 (2007) (per curiam) (citing Slack v.
McDaniel, 529 U.S. 473, 478 (2000)).

                                                         9
       Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 10 of 12



of available state corrective process (e.g., where there is no further state proceeding for a

petitioner to pursue) or circumstances exist that render that state court process ineffective to

protect petitioner's rights (e.g. where further pursuit would be futile). 28 U.S.C. §

2254(b)(1)(B)(i), (ii); Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000). It is not f utile to

require him to complete exhaustion of his state court remedies before pursuing a federal

habeas petition.

        Further, having petitioner pursue the statutory exhaustion requirements will not

negatively impact him because an unperfected appeal does not constitute a f inal judgment

for statute of limitations purposes. Best, 2020 WL 2933441, at *3. Therefore, even though

there has been several years' time between receiving the extension of the Notice of Appeal

and this present action, the statute of limitations has not started running.

        It is unclear whether petitioner's other claims regarding the validity of the underlying

warrant are procedurally defaulted. See CPL § 440.10(2) (barring collateral review if

sufficient facts appeared on the record to have permitted the claim to be raised on direct

review instead).

        In the event that they are, those claims would be deemed exhausted and petitioner

would have a "mixed petition." See Lebron v. Annucci, No. 9:15-CV-0829 (GLS), 2016 W L

1312564, at *3 (N.D.N.Y. Apr. 4, 2016) ("Petitioner's claims may be deemed exhausted

however, because petitioner no longer has a remaining avenue to raise the claims in state

court due to his procedural default.").3


        3
            To the extent petitioner could claim he already engaged in such exhaustion via his previously filed
collateral attacks, such claims are meritless. First, it is unclear if these allegations were properly presented to the
court in petitioner's 440 motion, as the claims were dismissed as conclusory and meritless. See Baldwin, 541 U.S.
at 29. Second, petitioner never finished the exhaustion process because he never sought permission to appeal from
the Appellate Division, despite the direct counsel to do so from the court. See Campos, 2017 WL 1025850, at *2

                                                         10
       Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 11 of 12



        When a district court is presented with a "mixed petition" containing both exhausted

and unexhausted claims, it may dismiss the petition without prejudice or retain jurisdiction

over the petition and stay further proceedings pending exhaustion of state remedies. Rhines

v. Weber, 544 U.S. 269, 275-76 (2005).

        A stay, instead of dismissal, is warranted when there is uncertainty surrounding the

timeliness of the petition and it is unclear whether dismissal of the petition without prejudice

would result in any future petition being subject to dismissal as time-barred. Zarvela v. Artus,

254 F.3d 374, 380 (2d Cir. 2001). However, for the reasons previously discussed, petitioner

will not suffer prejudice with a dismissal.

        In sum, whether the petition is wholly unexhausted or mixed, it is dismissed without

prejudice. As previously noted, dismissal will have no impact on the statute of limitations

because the limitations period cannot begin until there is a final judgment. 28 U.S.C. §

2244(d)(1)(A); Gonzalez v. Thaler, 565 U.S. 134, 149-50 & n.9 (2012).

        An unperfected appeal does not constitute a f inal judgment; therefore, there either

must be another extension and proper service of the Notice of Appeal or a dismissal by the

Appellate Division. Best, 2020 WL 2933441, at *3; Campo, 2017 WL 1025850, at *3. In the

event the latter occurs, petitioner would be given notice and an opportunity to be heard, and

the decision would either have to be appealed to the Court of Appeals or the time for such

appeal would have to lapse in order for the statute of limitations to begin. Campo, 2017 WL

1025850, at *3; CPL § 470.60. Given the chain of events which must happen before the


(citing CPL § 450.15(1)). Third, to the extent petitioner says his claims were encompassed in his motions to dismiss
pursuant to the CPLR, such motions were the incorrect method to challenge the elements of his underlying criminal
conviction. Dean v. Smith, 753 F.2d 239, 241 (2d Cir. 1985) (explaining that petitioners must use the proper
procedural vehicle to exhaust the merits of their claims in state court). Accordingly, such claims were not exhausted
by petitioner's collateral attacks.

                                                        11
       Case 9:20-cv-00012-DNH Document 25 Filed 09/09/20 Page 12 of 12



statute of limitations will be triggered, there is no reason to stay the appeal.

IV. CONCLUSION

        Therefore, it is

        ORDERED that

        1. Respondent's motion to dismiss, Dkt. No. 22, is GRANTED;

        2. The petition, Dkt. No. 1, is DISMISSED WITHOUT PREJUDICE;

        3. No Certificate of Appealability ("COA") shall issue because petitioner failed to make

a "substantial showing of the denial of a constitutional right" as 28 U.S.C. § 2253(c)(2)

requires;4

        4. Any further request for a Certificate of Appealability must be addressed to the

Court of Appeals (Fed. R. App. P. 22(b)); and

        5. The Clerk serve a copy of this Decision and Order on the parties in accordance

with the Local Rules.

        IT IS SO ORDERED.



Dated: September 9, 2020
       Utica, New York.




        4
           Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); see Richardson v. Greene, 497 F.3d 212, 217 (2d Cir.
2007) (holding that if the court denies a habeas petition on procedural grounds, "the certificate of appealability must
show that jurists of reason would find debatable two issues: (1) that the district court was correct in its procedural
ruling, and (2) that the applicant has established a valid constitutional violation" (emphasis in original)).

                                                         12
